Exhibit 4.1 FIFTH SUPPLEMENTAL INDENTURE This Fifth Supplemental Indenture and Guarantee, dated as of September 24, 2012 (this "Supplemental Indenture" or "Guarantee"), among URS E&C Holdings, Inc. ("URS Holdings"), URS International, Inc. ("URS International"), URS Resources, LLC ("URS Resources") and URS Professional Solutions LLC ("URS Solutions" and together with URS Holdings, URS International and URS Resources, the "New Guarantors"), Flint Energy Services Ltd. (together with its successors and assigns, the "Issuer") and Computershare Trust Company of Canada, as trustee, transfer agent, paying agent and registrar under such Indenture (the "Trustee"). W I T N E S S E T H: WHEREAS, the Issuer, the Guarantors and the Trustee have heretofore executed and delivered an Indenture, dated as of June 8, 2011 (the "Original Indenture"), as amended and supplemented by the First Supplemental Indenture dated as of October 20, 2011 among Carson Energy Services Ltd., Supreme Oilfield Construction Ltd., the Issuer and the Trustee (the "First Supplemental Indenture"), as further amended and supplemented by the Second Supplemental Indenture dated as of May 14, 2012 between the Issuer and the Trustee (the "Second Supplemental Indenture"), as further amended and supplemented by the Third Supplemental Indenture dated as of May 14, 2012 among the Issuer, the Trustee and the guarantors listed on the signature pages thereto (the "Third Supplemental Indenture") and as further amended and supplemented by the Fourth Supplemental Indenture dated as of May 15, 2012 between the Issuer and the Trustee (the "Fourth Supplemental Indenture"; the Original Indenture, as amended and supplemented by the First Supplemental Indenture, the Second Supplemental Indenture, the Third Supplemental Indenture and the Fourth Supplemental Indenture, is hereinafter called the "Indenture"), providing for the issuance of an unlimited aggregate principal amount of 7.50% Senior Notes due 2019 of the Issuer (the "Notes"); and WHEREAS, pursuant to Section 9.1(d) of the Indenture, the Trustee and the Issuer are authorized to execute and deliver this Supplemental Indenture to amend the Indenture, without the consent of any Holder, to add additional Guarantors. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt of which is hereby acknowledged, each New Guarantor, the Issuer and the Trustee mutually covenant and agree for the equal and rateable benefit of the Holders as follows: ARTICLE I Definitions SECTION 1.1Defined Terms As used in this Supplemental Indenture, capitalized terms defined in the Indenture or in the preamble or recitals thereto are used herein as therein defined.The words "herein," "hereof" and "hereby" and other words of similar import used in this Supplemental Indenture refer to this Supplemental Indenture as a whole and not to any particular section hereof. 1 ARTICLE II Agreement to be Bound; Guarantee SECTION 2.1Agreement to be Bound Each New Guarantor hereby becomes a party to the Indenture as a Guarantor and as such shall have all of the rights and be subject to all of the obligations and agreements of a Guarantor under the Indenture.Each New Guarantor agrees to be bound by all of the provisions of the Indenture applicable to a Guarantor and to perform all of the obligations and agreements of a Guarantor under the Indenture.For greater certainty, the provisions of Section 10.5 of the Indenture shall be applicable to each New Guarantor. SECTION 2.2Guarantee Each New Guarantor hereby fully, unconditionally and irrevocably guarantees, jointly and severally with each other Guarantor, to each Holder and the Trustee, the full and punctual payment when due, whether at maturity, by acceleration, by redemption or otherwise, of the Obligations of the Issuer pursuant to the Notes and the Indenture and in any event no later than within 15 days of the Issuer failing to make payment. ARTICLE III Miscellaneous SECTION 3.1Notices All notices and other communications to the New Guarantors shall be given as provided in the Indenture to the New Guarantors, at their address as set forth below: 600 Montgomery Street 26th Floor San Francisco, CA 94111 Fax: (415) 986-4167 Attention:Treasurer In each case with a copy to (which shall not constitute notice): Flint Energy Services Ltd. 700, 300 – 5th Avenue S.W. Calgary, AlbertaT2P 3C4 Fax:(403) 215-5445 Attention:Chief Financial Officer - and - URS Corporation 600 Montgomery Street 26th Floor San Francisco, CA 94111 Fax: (415) 986-4167 Attention:Treasurer 2 SECTION 3.2Parties Nothing expressed or mentioned herein is intended or shall be construed to give any Person, firm or corporation, other than the Holders and the Trustee, any legal or equitable right, remedy or claim under or in respect of this Supplemental Indenture or the Indenture or any provision herein or therein contained. SECTION 3.3Governing Law This Supplemental Indenture shall be governed by, and construed in accordance with, the laws of the Province of Alberta and the federal laws of Canada applicable therein. SECTION 3.4Severability Clause In case any provision in this Supplemental Indenture shall be invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining provisions shall not in any way be affected or impaired thereby and such provision shall be ineffective only to the extent of such invalidity, illegality or unenforceability. SECTION 3.5Ratification of Indenture; Supplemental Indenture; Part of Indenture; No Liability of Trustee Except as expressly amended hereby, the Indenture is in all respects ratified and confirmed and all the terms, conditions and provisions thereof shall remain in full force and effect.This Supplemental Indenture shall form a part of the Indenture for all purposes, and every Holder of a Note heretofore or hereafter authenticated and delivered shall be bound hereby.The Trustee does not make any representation or warranty as to the validity or sufficiency of this Supplemental Indenture or each New Guarantor’s Guarantee. SECTION 3.6Counterparts The parties hereto may sign one or more copies of this Supplemental Indenture in counterparts, all of which together shall constitute one and the same agreement. SECTION 3.7Headings The headings of the Articles and the sections in this Supplemental Indenture are for convenience of reference only and shall not be deemed to alter or affect the meaning or interpretation of any provisions hereof. [Signatures on following page] 3 IN WITNESS WHEREOF, the parties hereto have caused this Fifth Supplemental Indenture to be duly executed as of the date first above written. FLINT ENERGY SERVICES LTD. By: /s/W.J. (Bill) Lingard W.J. (Bill) Lingard Director, President and CEO URS E&C HOLDINGS, INC. as a Guarantor By: /s/Judy Rodgers Judy Rodgers Treasurer URS INTERNATIONAL, INC. as a Guarantor By: /s/Judy Rodgers Judy Rodgers Treasurer URS RESOURCES, LLC as a Guarantor By: /s/H. Thomas Hicks H. Thomas Hicks Member Representative URS PROFESSIONAL SOLUTIONS LLC as a Guarantor By: /s/Judy Rodgers Judy Rodgers Treasurer COMPUTERSHARE TRUST COMPANY OF CANADA, as Trustee By: /s/Karen Biscope Karen Biscope Manager, Corporate Trust By: /s/Laura Leong Laura Leong Corporate Trust Officer Signature Page to Fifth Supplemental Indenture 4
